Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
1)	Applicant’s amendments to the specification filed 02/02/2022 are accepted.
	Applicant’s amendments to the claims filed 02/02/2022 are accepted. Claims 1-3 are amended; and claim 4 is cancelled.
Response to Arguments
2)	Applicant’s arguments, see section titled “Amendments to the Specification”, filed 02/02/2022, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
	Applicant’s arguments, see section titled “Claim Objections”, filed 02/02/2022, with respect to the claims have been fully considered and are persuasive. The objections of claim 1 and the 35 U.S.C. 112(b) rejections of claims 2-3 have been withdrawn.
Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive. Applicant argues that the 35 U.S.C. 102(a)(1) rejection of claims 1-4 (now amended, 1-3) as being anticipated by U.S. PGPUB 20060149393 to Calderon should be withdrawn due to the prior art not disclosing “a transducer for controlling flow rates and pressures that is disposed in communication with a dual circuit control system for controlling the proximate and distal systems separately or in unison”. While Examiner appreciates the disclosure given in the remarks, and its alleged differences from the prior art, the differences disclosed within the remarks are not found within the .
Claim Rejections - 35 USC § 112
3)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4)	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5)	Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
	Claim 1 recites the limitation “a dual circuit catheter” in line 1. However, “dual circuit catheter” is not disclosed within the written description. The usage of the term “dual” within the specification appears to only be used to describe a “3-D rendering of the dual circuits”, (Paragraphs [0006], [0010], and [0016]), without further explanation of how this modifies the claimed system, or how the “dual circuits” relate to a “dual circuit catheter” as claimed. Therefore, the claim as written is interpreted has having introduced new matter, and the specification fails to comply with the written description requirement.
	Claim 1 further recites the limitation “a transducer that controls flow rates and pressures within the system, wherein said transducer is disposed in communication with a dual circuit control system” in lines 9-10.  However, “dual circuit control system” is not disclosed within the written description. The usage of the term “dual” within the specification appears to only be used to describe a “3-D rendering of the dual circuits”, (Paragraphs [0006], [0010], and [0016]), without further explanation of how this modifies the claimed system, or how the “dual circuit control” would relate to a “dual circuit catheter” as claimed. Therefore, the claim as written is interpreted has having introduced new matter, and the specification fails to comply with the written description requirement.
	Claims 2-3 are rejected under 35 U.S.C. 112(a) by virtue of their dependence on claim 1.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8)	Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “A dual circuit catheter” in line 1. However, it is unclear how “dual circuit” is to modify the system, and what, if any, structures are being implied with the language. Therefore, the claim is indefinite.
Claims 2-3 are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 102
9)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11)	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calderon (U.S. PGPUB 20060149393), hereinafter Calderon.
	Regarding claim 1, Calderon teaches a dual circuit catheter system (Examiner interprets Calderon to meet the claimed limitation of “dual circuit catheter system”, as “dual circuit” appears to be a functional limitation that fails to imply any structural limitation; additionally, the catheter system of Calderon attaches to two separate syringes (Fig. 3; 70 and 76), therefore fitting the qualification as “dual circuit”) for venous-to-venous closed-loop (Examiner interprets the system to be venous-to-venous closed-loop, as Paragraph [0099] of Calderon teaches that the system is to be used in a venous site, and Paragraph [0122-0123] teaches that the site is formed by an in vivo loop) delivery of a therapeutic agent [Paragraph 0122], said system comprising: 
a triple lumen catheter (Fig. 3; F) for delivering said therapeutic agent [Paragraph 0122], wherein said triple lumen catheter further comprises: 
a distal balloon catheter (Fig. 2A; 60) for infusion [Paragraph 0051]; 
a central sheath (Fig. 2A; 50) for monitoring pressure [Paragraph 0053]; 
a proximal balloon catheter (Fig. 2A; 40) for aspiration [Paragraph 0047]; and
a transducer (Fig. 3; 54) that controls flow rates and pressures within the system [Paragraph 0053], wherein said transducer is disposed in communication with a dual circuit control system (Fig.3; 55) (Examiner interprets Calderon to meet the claimed limitation of “dual circuit control system”, as “dual circuit” appears to be a functional limitation that fails to imply any structural limitation; additionally, the “control system” 55 of Calderon allows for control of the system 
Regarding claim 2, Calderon teaches the system of claim 1, wherein the distal balloon catheter is disposed in connection with a distal balloon (Fig. 2A; 62).
Regarding claim 3, Calderon teaches the system of claim 1, wherein the proximal balloon catheter suctions unused therapeutic agent out of a body [Paragraph 0047] (Examiner would like to put on record that “unused therapeutic agent out of a body” is functional language, and that Calderon is perfectly capable of suctioning “unused therapeutic agent”, due to its stated ability and use to suction “fluid” from the body). 
Conclusion
12)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783